DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/796,274, filed on 20 February, 2020, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 20 February, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 20 February, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
The claims are objected to because of the following informalities:
Regarding claim 1 which recites ‘the display area’ at line 3 for which there is insufficient antecedent basis.  Examiner suggest ‘a display area’.
Regarding claim 15 which recites ‘the remaining side surfaces’ at line 1 for which there is insufficient antecedent basis.  Examiner suggests ‘remaining side surfaces’.  
Regarding claim 16 which recites ‘the remaining side surfaces’ at line 1 for which there is insufficient antecedent basis.  Examiner suggests ‘remaining side surfaces’.  
Appropriate correction is required.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose the device of claim 1 wherein the window and the display panel each comprise a first side surface corresponding to the bending portion and remaining side surfaces except for the first side surface, and the remaining side surfaces of the window and the display panel are respectively aligned with each other to define a total planar area of the window being equal to the total planar area of the flat portion.
Claims 2-9 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 10 the prior art does not teach the device of claim 10, wherein the window and the display panel each comprise a first side surface corresponding to the bending portion and remaining side surfaces except for the first side surface and the remaining side surfaces of the window and the display panel are respectively aligned with each other.
Claims 11-17 depend directly or indirectly on claim 10 and are allowable on that basis.
Regarding claim 18, the prior art does not discloses a display device, comprising: a window through which an image is viewable from outside the display device; a display panel from which the image is provided to the window; a polarization layer disposed between the window and the display panel; and a protection film facing the window with the display panel and the polarization layer therebetween, wherein a total planar area of the window is equal to a total planar area of the polarization layer, in a top plan view.
Claims 19-20 depend upon claim 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893